DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 01/25/2021 is acknowledged.  Claims 13 and 14 have been amended.  Claim 17 has been cancelled.  Claims 13-16 and 18-20 are pending in the application.  Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/26/2020.

Response to Arguments
Applicant argument: “Datta et al. does not describe or suggest a vent gas boiler superheater positioned to receive hot vent gas burner gas having a temperature of 1500 to 3000ºF as claimed…There is no vent gas boiler superheater positioned to receive gas from the thermal oxidizer 37. There is no mention or teaching that a superheater of any type is included in the thermal oxidizer, and clearly no teaching that a superheater would receive hot vent gas burner gas having a temperature of 1500 to 3000 °F as claimed.” (Remarks p. 4)
Examiner response: Applicant’s argument is refuted by the reference. Datta describes a “Thermal Oxidizer/Steam generation equipment system 37” [0029], and that a CO2 rich stream (fermentor tail gas) is “fed to a thermal oxidation system 37 via line 35 to recover its combustion energy to generate steam after which it is exhausted to the atmosphere” [0071]. Clearly, Datta provides a thermal oxidizer (vent gas burner) for combusting fermentor tail gas (lean syngas) to produce combustion energy in the form of combustion gas (hot vent gas burner gas), using the combustion gas (hot vent gas burner gas) to generate steam in steam generation equipment (vent gas boiler superheater; steam generation from burner combustion gas involves heating steam by 
As for the temperature of the combustion gas produced in the thermal oxidizer, it has been held that "apparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. In this case, the temperature of the combustion gas (hot vent gas burner gas) is a feature relating to the operation of the apparatus rather than the apparatus itself. Any thermal oxidizer (vent gas burner) would be capable of producing combustion gas (hot vent gas burner gas) in the claimed temperature range, depending on the fuel composition and how the burner is operated. Therefore the combination of Datta, Woldy, and Guido teaches all the structural limitations of the claim, and is capable of performing the recited function.
Accordingly, Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Datta et al. US 2010/0298450 in view of Woldy et al. US 4,248,604 and Guido et al. US 4,060,990.
Regarding claim 13, Datta discloses (see Fig. 2):
A system for generating high pressure steam from a syngas fermentation process, the system comprising: 
a waste heat boiler 82 positioned to receive syngas 56, the waste heat boiler effective for producing waste heat boiler high pressure steam (“Heat exchangers 82 produce additional steam to supply of steam taken by line 83 [typo, should be line 38] for plant equipment 40” [0066]) and cooled syngas 56; 
a vent gas burner 37 positioned to receive lean syngas 32, 35 from a fermentor 16, the vent gas burner effective for producing hot vent gas burner gas (a CO2 rich stream (fermentor tail gas/lean syngas) is “fed to a thermal oxidation system 37 via line 35 to recover its combustion energy to generate steam after which it is exhausted to the atmosphere” [0071]; combustion of the tail gas (lean syngas) produces combustion gas (hot vent gas burner gas) which is used to generate steam before being exhausted to atmosphere; also see response to arguments above for additional explanation); 
a vent gas boiler superheater positioned to receive the hot vent gas burner gas, the vent gas boiler superheater effective for producing vent gas boiler high pressure steam 38 (a CO2 rich stream (fermentor tail gas) is “fed to a thermal oxidation system 37 via line 35 to recover its combustion energy to generate steam after which it is exhausted to the atmosphere” [0071], “Thermal Oxidizer/Steam generation equipment system 37” [0029]; a vent gas boiler superheater is implicit Datta’s description of steam generation because a person of skill in the art, reading the 
directing the waste heat boiler high pressure steam (unlabeled line going from heat exchanger 82 to plant energy requirement 40, [0066]) and the vent gas boiler high pressure steam 38 to plant energy requirements 40.

Datta is silent regarding:
a waste heat boiler positioned to receive syngas having a temperature of 1400°F or less (Datta discloses “The syngas [56] typically at a temperature of 800 to 1000 C [1472 to 1832 F]” [0067]).
Woldy teaches:
a waste heat boiler 65, 66 positioned to receive syngas 64 having a temperature of 1400°F or less (1400° F, col. 6, l. 26-36; hot syngas delivered through transfer line 44 is cooled by mixing with cooled recycled syngas 63 in antechamber 46 before being directed via line 64 to gas coolers 65, 66 to generate steam 100 for driving a steam turbine for the production of mechanical and/or electrical power, col. 17, l. 29-34).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to combine the teachings of Datta with that of Woldy to reduce fouling of the boiler tubes in the waste heat boiler and minimize maintenance problems (Woldy col. 4, l. 47-54, col. 6, l. 26-36).

The combination of Datta and Woldy is silent regarding:

Guido teaches:
a steam mixer 26 positioned to receive and mix first high pressure steam 24 from boiler 10 and superheater 14 (a first supply of steam, analogous to the waste heat boiler high pressure steam) and second high pressure steam 24a from boiler 10a and superheater 14a (a second supply of steam, analogous to the vent gas boiler high pressure steam) to produce a combined high pressure steam 36.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to combine the teachings of Datta and Woldy with that of Guido for the advantage of precisely controlling the temperature and pressure conditions of the supplies of steam to effect optimum matching of the two supplies of steam before they are passed to the turbine (Guido col. 1, l. 38-45).

Regarding the functional recitation "the hot vent gas burner gas having a temperature of 1500 to 3000°F ", it has been held that "apparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. The combination of Datta, Woldy, and Guido teaches all the structural limitations of the claims, and is capable of performing the recited functions, depending on the fuel composition and how the burner is operated. Also see response to arguments. 

Regarding claim 14, the combination of Datta, Woldy, and Guido teaches:
wherein at least a portion of the cooled syngas 63 is recycled and blended with a hot syngas (delivered through transfer line 44) at an inlet of the waste heat boiler 65, 66, and the blended syngas has a temperature of 600°F to 1400°F (1400° F, see Woldy col. 6, l. 26-36; hot syngas delivered through transfer line 44 is cooled by mixing with cooled recycled syngas 63 in antechamber 46 before being directed via line 64 to gas coolers 65, 66 to generate steam 100 for driving a steam turbine for the production of mechanical and/or electrical power, Woldy col. 17, l. 29-34).

Regarding claim 15, directed to the following functional recitation:
wherein the blended syngas has a temperature of about 600°F to about 900°F.
It has been held that "apparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. The combination of Datta, Woldy, and Guido teaches all the structural limitations of the claim, and is capable of performing the recited function, depending on the temperature of the hot syngas, the temperature of the cooled syngas, and the ratio of mixture between the two.

Regarding claims 16, 18, and 19, directed to the following functional recitations:
(claim 16) wherein the waste heat boiler high pressure steam has a pressure of about 50 psig to about 950 psig.

(claim 19) wherein the combined high pressure steam has a pressure of about 600 psig to about 950 psig.
It has been held that "apparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. The combination of Datta, Woldy, and Guido teaches all the structural limitations of the claims, and is capable of performing the recited functions, depending on boiler operating conditions and the mixture ratio.

Regarding claim 20, the combination of Datta, Woldy, and Guido teaches:
wherein the combined high pressure steam is utilized for production of power (Datta discloses using the generated steam for power and energy production [0067], Woldy likewise teaches using the generated steam in a steam turbine for the production of mechanical and/or electrical power (col. 17, l. 29-34), and Guido teaches combining two supplies of steam into one for driving a turbine, see Figure).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/18/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, March 26, 2021